Citation Nr: 1008216	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck, lower back, and hands as a result of exposure to 
herbicides. 

2.  Entitlement to service connection for hair loss as a 
result of exposure to herbicides.

3.  Entitlement to service connection for bronchial asthma, 
claimed as cough and spots on the lungs, as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to 
March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  By way of the April 2007 rating 
decision the RO denied service connection for arthritis of 
the neck, lower back, and hands; service connection for hair 
loss; and service connection for bronchial asthma.   

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In a March 2010 statement the Veteran requested a Board 
hearing at the RO.  Since travel Board hearings are scheduled 
by the RO, a remand of this matter is required in this case.  
See 38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing, 
including with a Veterans Law Judge at 
the RO at the earliest opportunity, 
following the usual procedures as set 
forth in 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.704.  Then, the RO should undertake 
any development or action in accordance 
with current appellate procedures.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


